Fourth Court of Appeals
                                 San Antonio, Texas
                                      December 2, 2022

                                    No. 04-22-00410-CV

                                    ALL OCCUPANTS,
                                        Appellant

                                              v.

                                V&S TOTAL TRADE, LLC,
                                       Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2022CV01033
                       Honorable David J. Rodriguez, Judge Presiding


                                       ORDER
        Pending before the court in cause number 04-22-00409-CV is Appellant Jim Kirkland’s
motion to consolidate and accompanying request for an extension of time to file the appellant’s
brief. Appellant Jim Kirkland asserts that cause numbers 04-22-00409-CV and 22-00410-CV
are companion cases and should be consolidated. As stated in the court’s December 2, 2022
order under 04-22-00409-CV, Appellant Jim Kirkland’s motion to consolidate is being held
under advisement with time for Appellee to file a response, if desired, by December 7, 2022. To
allow time to resolve the motion to consolidate cause numbers 04-22-00409-CV and 22-00410-
CV, the due date for the appellant’s brief in 22-00410-CV is extended to January 5, 2023.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of December, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court